 
Exhibit 10.2
 
ROLLOVER AGREEMENT
 
This Rollover Agreement (this “Agreement”) is made and entered into as of April
11, 2013, by and among LeCaron Enterprises Corp., a Delaware corporation
("Family Corp."), and the shareholders (“Family Shareholders”) of MOD-PAC CORP.,
a New York corporation (“Mod-Pac”), listed on Annex A attached hereto.
 
WHEREAS, concurrently with the execution and delivery of this Agreement, Rosalia
Capital LLC, a Delaware limited liability company and wholly-owned subsidiary of
Family Corp. (“Parent”), Mandan Acquisition Corp., a New York corporation and
wholly owned subsidiary of Parent (“Merger Sub”), and Mod-Pac are entering into
an Agreement and Plan of Merger (as amended, supplemented or otherwise modified
from time to time, the “Merger Agreement”), which provides, among other things,
for the merger of Merger Sub with and into Mod-Pac, with Mod-Pac surviving as a
wholly-owned subsidiary of Parent (the “Merger”);
 
WHEREAS, as of the date hereof, each Family Shareholder is the beneficial owner
of, and has the right to vote and dispose of, (i) that number of shares of
Common Stock, par value $0.01 per share, of Mod-Pac (“Mod-Pac Common Stock”) set
forth opposite such Family Shareholder’s name on Annex B hereto (such shares,
together with any shares of Mod-Pac Common Stock that such Family Shareholder
may acquire after the date hereof and prior to the Effective Time (as defined in
the Merger Agreement), the “Owned Mod-Pac Common Shares”), and (ii) that number
of shares of Class B Stock, par value $0.01 per share, of Mod-Pac (“Mod-Pac
Class B Stock”), set forth opposite such Family Shareholder’s name on Annex B
hereto (such shares, together with any shares of Mod-Pac Class B Stock that such
Family Shareholder may acquire after the date hereof and prior to the Effective
Time, the “Owned Mod-Pac Class B Shares”); and
 
WHEREAS, each Family Shareholder and Family Corp. desire that, subject to the
conditions set forth herein, immediately prior to the Effective Time, such
Family Shareholder shall convert all of its Owned Mod-Pac Class B Shares into
shares of Mod-Pac Common Stock on a one-for-one-basis and then contribute all of
its Owned Mod-Pac Common Shares (including all of the shares of Mod-Pac Common
Stock into which its Owned Mod-Pac Class B Shares shall have so converted) to
the capital of Family Corp. in exchange for newly issued shares of Class A
Common Stock, par value $0.01 per share, of Family Corp. ("Class A Common
Stock") and newly issued shares of Class B Common Stock, par value $0.01 per
share, of Family Corp. ("Class B Common Stock").
 
NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
below, the parties hereto agree as follows:
 
1.           Rollover Transactions. Upon the terms and conditions set forth
herein, at the Rollover Closing, (i) each Family Shareholder shall convert all
of its Owned Mod-Pac Class B Shares into shares of Mod-Pac Common Stock on a
one-for-one basis in accordance with Mod-Pac's certificate of incorporation, and
then contribute, assign, transfer, convey and deliver all of such Family
Shareholder’s Owned Mod-Pac Common Shares (including all of the shares of
Mod-Pac Common Stock into which such Family Shareholder's Owned Mod-Pac Class B
Shares shall have so converted) (the "Rollover Shares") to Family Corp., and in
exchange for such Rollover Shares, Family Corp. shall issue and deliver to such
Family Shareholder (x) that number of shares of Class A Common Stock (the
"Family Corp. Class A Shares") equal to the number of such Family Shareholder's
Owned Mod-Pac Common Shares (determined immediately before giving effect to the
share conversion referred to above) and (y) that number of shares of Class B
Common Stock (the "Family Corp. Class B Shares") equal to the number of such
Family Shareholder's Owned Mod-Pac Class B Shares (determined immediately before
giving effect to the share conversion referred to above); and (ii) any and all
outstanding shares of Common Stock of Family Corp., if any, previously issued
shall cease to be outstanding and shall automatically be cancelled and shall
cease to exist.  The transactions referred to in the prior sentence are referred
to herein collectively as the "Rollover Transactions".
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Closing.
 
(a)           The closing of the Rollover Transactions pursuant to Section 1
(the “Rollover Closing”) will take place, subject to Section 4, take place,
immediately prior to the Effective Time, at the offices of Hodgson Russ LLP at
the Guaranty Building, 140 Pearl Street, Suite 100, Buffalo, New York 14202 or
otherwise, if agreed by all of the parties hereto.
 
(b)           At the Rollover Closing, (i) each Family Shareholder will deliver
(x) in the case of such Family Shareholder's Rollover Shares held in "street
name" (if any), ownership of such Rollover Shares to a brokerage account
established in the name of Family Corp. in accordance with customary practices
for the transfer of shares held in such manner, and (y) in the case of the
remainder of such Family Shareholder's Rollover Shares, to Family Corp. the
original stock certificates issued by Mod-Pac representing all of such remaining
Rollover Shares, duly endorsed by such Family Shareholder in blank (or
accompanied by stock powers duly executed by such Family Shareholder in blank
form), against (ii) delivery by Family Corp. to such Family Shareholder of
original stock certificates issued by Family Corp. representing all of the
Family Corp. Class A Shares and Family Corp. Class B Shares (collectively,
"Family Corp. Shares") to be issued to such Family Shareholder pursuant to
Section 1.
 
3.           Representations and Warranties of the Family Shareholders.  Each
Family Shareholder, severally as to itself, represents and warrants to Family
Corp. as follows:
 
(a)           Binding Agreement. Such Family Shareholder has the legal capacity
to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby and (i) in the case of each Family Shareholder
which is an individual, the execution, delivery and performance of this
Agreement by such Family Shareholder and the consummation by such Family
Shareholder of the transactions contemplated hereby do not require any consent
from such Family Shareholder’s spouse or any other person that has not already
been obtained, (ii) if such Family Shareholder is the Daniel G. Keane
Descendants Trust, Leslie R. Keane is such Family Shareholder's trustee and
investment manager and has the requisite authority, on behalf of such Family
Shareholder, to execute, deliver and perform this Agreement and to consummate
the transactions contemplated hereby, and (iii) if such Family Shareholder is
entering into this Agreement in its capacity as a trustee or custodian, such
Family Shareholder has the requisite authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby in such
capacity.  Such Family Shareholder has duly and validly executed and delivered
this Agreement and this Agreement constitutes a legal, valid and binding
obligation of such Family Shareholder, enforceable against such Family
Shareholder in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           No Conflict. Neither the execution, delivery and performance by
such Family Shareholder of this Agreement, nor the consummation by such Family
Shareholder of the transactions contemplated hereby, will (i) if such Family
Shareholder is not an individual, violate any provision of its organizational
documents, (ii) result in a violation or breach of, or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, or acceleration) under any contract,
agreement, instrument, commitment, arrangement or understanding to which such
Family Shareholder is a party (including, if such Family Shareholder is entering
into this Agreement in its capacity as a trustee or custodian, any trust
agreement or custodial agreement governing such Family Shareholder's conduct in
such capacity), (iii) result in the creation of a security interest, lien,
charge, encumbrance, or other similar claim on such Family Shareholder’s
Rollover Shares, or (iv) violate or conflict with any Law, writ, injunction or
decree applicable to such Family Shareholder or such Family Shareholder’s
Rollover Shares.
 
(c)           Ownership of Rollover Shares. Such Family Shareholder is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934, as amended, which meaning will apply for all purposes of this
Agreement) of the Rollover Shares set forth opposite such Family Shareholder's
name in Annex B hereto, free and clear of any security interests, liens,
charges, encumbrances, equities, claims, options or limitations of whatever
nature and free of any other limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such Rollover
Shares), except as may exist by reason of this Agreement, the Voting Agreement,
federal securities laws and Mod-PAC trading policies.  Except as provided for in
this Agreement or the Voting Agreement, there are no outstanding options or
other rights to acquire from such Family Shareholder, or obligations of such
Family Shareholder to sell or to dispose of, any of such Family Shareholder's
Rollover Shares.
 
(d)           Investor’s Experience.  Such Family Shareholder’s financial
situation is such that such Family Shareholder can afford to bear the economic
risk of holding the Family Corp. Shares to be received by such Family
Shareholder pursuant to this Agreement, and such Family Shareholder can afford
(or, if such Family Shareholder is entering into this Agreement in its capacity
as a trustee or custodian, the applicable trust or beneficiary can afford) to
suffer complete loss of its investment in such Family Corp. Shares.
 
(e)           Investment Intent.  Such Family Shareholder is acquiring Family
Corp. Shares solely for the Family Shareholder’s own account for investment (or,
if such Family Shareholder is entering into this Agreement in its capacity as a
trustee or custodian, solely for the applicable trust or beneficiary's account
for investment) and not with a view to or for sale in connection with any
distribution thereof in violation of applicable Laws.  Such Family Shareholder
agrees that such Family Shareholder will not, directly or indirectly, offer,
transfer, sell, pledge, hypothecate or otherwise dispose of any Family Corp.
Shares received by such Family Shareholder pursuant to this Agreement (or
solicit any offers to buy, purchase or otherwise acquire or take a pledge of any
of such Family Corp. Shares), except in compliance with (i) the Securities Act
and the rules and regulations of the Securities and Exchange Commission
thereunder, (ii) applicable state and non-U.S. securities or “blue sky” laws and
(iii) the provisions of this Agreement and any other agreements to which such
Family Shareholder is a party with Family Corp. and/or the other Family
Shareholders.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Conditions Precedent.  The obligation of each party hereto to
consummate the Rollover Transactions is subject to the conditions set forth in
Sections 6.01 and 6.02 of the Merger Agreement being satisfied or waived by
Parent (other than any such conditions that by their nature are to be satisfied
at the Closing, but subject to the prior or substantially concurrent
satisfaction of such conditions) or such party hereto waiving, solely for
purposes of this Agreement, such conditions set forth in Section 6.01 and 6.02
of the Merger Agreement being so satisfied or waived.
 
5.           Further Assurances.  Each party to this Agreement shall execute
such documents and other papers and take such further actions as may be
reasonably required or desirable to carry out the provisions hereof and the
transactions contemplated hereby.
 
6.           Termination.  This Agreement shall terminate upon the first to
occur of (a) the termination of the Merger Agreement in accordance with its
terms, and (b) a written agreement between the Company and a Family Shareholder
to terminate this Agreement, provided that any such termination shall be
effective only with respect to such Family Shareholder.  The termination of this
Agreement in accordance with this Section shall not relieve any party from
liability for any breach of its obligations hereunder committed prior to such
termination.
 
7.           Survival.  The representations, warranties and agreements of the
parties contained in this Agreement shall not survive any termination of this
Agreement, provided, however, that no such termination shall relieve any party
hereto from any liability for any breach of this Agreement committed prior to
such termination.
 
8.           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by telecopy, overnight courier service or by registered or certified
mail (postage prepaid, return receipt requested), to the respective parties at
the following addresses or at such addresses as shall be specified by the
parties by like notice:
 
If to Family Corp.:
 
LeCaron Enterprises Corp.
P. O. Box 754
Buffalo, New York 14207-0754
Attention:  Daniel G. Keane
 
with a copy to (which shall not constitute notice):
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telecopier:  (212) 935-9935
Attention:  Peter J. Halasz
 
 
4

--------------------------------------------------------------------------------

 
 
If to any Family Shareholder, to the address for such Family Shareholder set
forth on Annex A hereto, with a copy to (which shall not constitute notice):
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telecopier:  (212) 935-9935
Attention:  Peter J. Halasz
 
9.           Entire Agreement.  This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, among the
parties, or any of them, with respect to the subject matter hereof.
 
10.           Amendment.  This Agreement may not be modified, amended, altered
or supplemented except by written agreement among all of the parties hereto.
 
11.           Binding Effect; Benefits. This Agreement will be binding upon the
parties hereto and their respective successors, permitted assigns, heirs,
executors and administrators.  Nothing in this Agreement, express or implied, is
intended or will be construed to give any person other than the parties to this
Agreement and their respective successors, permitted assigns, heirs, executors
and administrators any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.
 
12.           Successors and Assigns.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof will be
assignable by any Family Shareholder without the prior written consent of Family
Corp.; provided that, without the prior written consent of the Family Corp., a
Family Shareholder may assign its rights hereunder in connection with any
Permitted Transfer (as defined in the Voting Agreement) under the terms of the
Voting Agreement (a “Permitted Assignee”), provided that any Permitted Assignee
shall, as a condition to any such assignment, execute a joinder agreement, in
form and substance reasonably satisfactory to the Family Corp., whereby the
Permitted Assignee agrees to be bound by the provisions of this Agreement
applicable to the Family Shareholders.
 
13.           Counterparts.  This Agreement may be executed by facsimile and in
two or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.
 
14.           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof, except to the extent that mandatory provisions of federal law
apply.  Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York and any appellate court thereof and the United
States District Court for the Western District of New York and any appellate
court thereof, in any action or proceeding arising out of or relating to this
Agreement or the agreements delivered in connection herewith or the transactions
contemplated hereby or thereby or for recognition or enforcement of any judgment
relating thereto, and each of the parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action except in such courts, (ii) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such courts, (ii) waives, to the fullest extent it may legally and
effectively do so any objection which it may now or hereafter have to venue of
any such action or proceeding in any such courts, and (iv) waives, to the
fullest extent permitted by Law, the defense of any inconvenient forum to the
maintenance of such action or proceeding in any such courts.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  To the extent permitted by
law, each party hereby irrevocably agrees that any suit, action or other
proceeding brought by it against any other party hereto shall be brought, heard
and determined solely in such courts.  Each of the parties to this Agreement
irrevocably consents to service of process in any such action or proceeding in
the manner provided for notices in Section 8 of this Agreement; provided,
however, that nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by Law.
 
 
5

--------------------------------------------------------------------------------

 
 
15.             Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS CONTAINED IN THIS SECTION.
 
16.           Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any terms or provisions
of this Agreement in any other jurisdiction so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.
 
17.           Interpretation.  The subject headings of the Sections and
subsections of this Agreement are included for the purposes of convenience only,
and shall not affect the construction or interpretation of any of the provisions
of this Agreement.  References in this Agreement to Sections and Annexes are to
the Sections and Annexes to this Agreement, unless the context requires
otherwise.  Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; and (iv) the word “or” shall be disjunctive but not exclusive
unless the context clearly prohibits that construction.
 
 
6

--------------------------------------------------------------------------------

 
 
18.           Effectiveness. The obligations of the parties under this Agreement
shall not be effective or binding upon the parties until such time as this
Agreement is executed and delivered by all of the parties specified herein as
parties hereto.
 
19.           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed them in the Merger Agreement.
 
[Signatures on the following page]


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Rollover Agreement as
of the date first above written.
 

 
LECARON ENTERPRISES CORP.
         
By:
/s/ Daniel G. Keane
   
Daniel G. Keane
   
President and Chief Executive Officer
             
/s/ Daniel G. Keane
 
Daniel G. Keane
             
/s/ Kevin T. Keane
 
Kevin T. Keane
             
/s/ Elizabeth R. Keane
 
Elizabeth R. Keane
             
/s/ Leslie R. Keane
 
Leslie R. Keane
             
/s/ Daniel G. Keane
 
Daniel G. Keane, as Custodian for the account for Stephanie R. Keane under the
Uniform Gifts to Minors Act
         
/s/ Daniel G. Keane
 
Daniel G. Keane, as Custodian for the account for Victoria M. Keane under the
Uniform Gifts to Minors Act



 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Rollover Agreement as
of the date first above written.
 

 
Daniel G. Keane Descendants Trust
             
By:
/s/ Leslie R. Keane
   
Leslie R. Keane
   
Trustee and Investment Manager
              /s/ Elizabeth R. Keane   Elizabeth R. Keane, as Co-Trustee under
the Irrevocable Lifetime Trust Agreement dated as of October 15, 1997          
    /s/ Kevin R. Keane   Kevin R. Keane, as Co-Trustee under the Irrevocable
Lifetime Trust Agreement dated as of October 15, 1997

 
 
9

--------------------------------------------------------------------------------

 
 
Annex A
 
For each Family Shareholder:
 
c/o LeCaron Enterprises Corp.
P. O. Box 754
Buffalo, New York 14207-0754


 
10

--------------------------------------------------------------------------------

 


Annex B


Family Shareholder
Mod-Pac
Common Stock
 
Mod-Pac
Class B Stock
           
Daniel G. Keane
31,921 shares
 
201,237 shares
           
Kevin T. Keane
5,000 shares
 
63,236 shares
           
Elizabeth R. Keane
1,939 shares
 
2,101 shares
           
Leslie R. Keane
16,997 shares
 
14,995 shares
           
Daniel G. Keane, as custodian for the account for Stephanie R. Keane under the
Uniform Gifts to Minors Act
12,500 shares
    -              
Daniel G. Keane, as custodian for the account for Victoria M. Keane under the
Uniform Gifts to Minors Act
12,500 shares
    -              
Daniel G. Keane Descendants Trust
406,905 shares
    -              
Elizabeth R. Keane and Kevin R. Keane, as co-Trustees under the Irrevocable
Lifetime Trust Agreement dated as of October 15, 1997
27,500 shares
 
10,312 shares
 

 
11